Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 1 of 15




                  EXHIBIT "N"
                Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 2 of 15
IFILED:                                   iQ<$PfiZT£/*20:i$        0   Page 2®$ia6No. 654109/2019
NYSCEF   DOC.   NO.                                                    RECEIVED NYSCEF :   08/21/2019




                               City University of New York


                         New York City College of Technology
                                  New Academic Building
            Construction Management/ Build Services Agreement

O
              Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 3 of 15
[FILED:                                       \Q<&p2:Wfi20Z9 5fec^71-/j^0 Page 3®$£k5N0. 554109/2019
NYSCEF DOC.    NO.   6                                                                   RECEIVED NYSCEF :         08/21/2019

          City University Construction Fund               New York City College of Technology- New Academic Building
          Project No. NY-CUCF-01-08                                            Construction Management/Build Services




          TABLE OF CONTENTS

          ARTICLE 1 - DEFINITIONS                                                                                   1

          ARTICLE 2 - COMPLIANCE WITH LAWS                                                                         4

          ARTICLE 3 - TIME OF ESSENCE                                                                              5

          ARTICLE 4 - AGREEMENT TO SERVE; LIMITATION OF REMEDIES                                                   5

          ARTICLE 5 - REPRESENTATIONS AND WARRANTIES                                                               5

          ARTICLE 6 - TERM.                                                                                        7

          ARTICLE 7 - OVERVIEW OF CONSTRUCTION MANAGER'S SERVICES                                                  7

          ARTICLE 8 - PROJECT SCHEDULE                                                                             7

          ARTICLE 9 - OWNERSHIP OF DOCUMENTS                                                                       8

          ARTICLE 10 - CONSTRUCTION WORK                                                                           9

          ARTICLE 11 - CONSTRUCTION MANAGEMENT SERVICES                                                           .18

          ARTICLE 12 - CHARACTER OF THE WORK                                                                      .28

          ARTICLE 13 - MEANS AND METHODS OF CONSTRUCTION                                                          .28

          ARTICLE 14 - INSPECTION                                                                                .28

          ARTICLE 15 - PROTECTION OF WORK AND OF PERSONS AND PROPERTY                                            .29

          ARTICLE 16 - REQUEST FOR INFORMATION OR APPROVAL                                                       .30

          ARTICLE 17 - NOTICE AND DOCUMENTATION OF DELAY DAMAGES                                                 .30

          AND OTHER DAMAGES; PRODUCTION OF FINANCIAL RECORDS                                                     .30

          ARTICLE 18 - DETERMINING ACTUAL DATE OF COMPLETION ....                                                .32

          ARTICLE 19 - EXTENSION OF TIME                                                                         .32

          ARTICLE 20 - OCCUPATION OR USE PRIOR TO COMPLETION                                                     .32

          ARTICLE 21 - CHANGED CONDITIONS                                                                        .32

          ARTICLE 22 - ASSIGNMENTS                                                                               .33

          ARTICLE 23 - LIABILITY OF THE CONSTRUCTION MANAGER:                                                    .33

          INDEMNIFICATION AND INSURANCE                                                                          .33

          ARTICLE 24 - MONEY RETAINED AGAINST CLAIMS                                                             .37

          ARTICLE 25 - MAINTENANCE AND GUARANTY.                                                                 .38

          ARTICLE 26 - AGREEMENT CHANGES                                                                         .39

          ARTICLE 27 - AUDIT AND EXAMINATION                                                                     .39

          ARTICLE 28 - METHODS OF PAYMENT FOR EXTRA WORK                                                         .39

          ARTICLE 29 - RESOLUTION OF DISPUTES                                                                    .41

          ARTICLE 30 - RECORD KEEPING FOR EXTRA OR DISPUTED WORK                                                 .43




                                                     II
              Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 4 of 15
[FILED:                                       108P/J2!E/'2Z)5|:9 SfedsW-kfeffi0 Page 4cnfcfc5NO. 654109/2019
NYSCEF DOC.    NO.   6                                                                    RECEIVED NYSCEF:          08/21/2019

          City University Construction Fund                New York City College of Technology- New Academic Building
          Project No. NY-CUCF-01-08                                             Construction Management/Build Services




          ARTICLE 31 - OMITTED WORK                                                                                ,44

          ARTICLE 32 - THE DIRECTOR'S REPRESENTATIVE                                                               ,45

          ARTICLE 33 - THE DIRECTOR                                                                                .45

          ARTICLE 34 - NO ESTOPPEL                                                                                 ,45

          ARTICLE 35 - EMPLOYEES                                                                                  .45

          ARTICLE 36 - NO DISCRIMINATION                                                                          .46

          ARTICLE 37 - EQUAL EMPLOYMENT OPPORTUNITY                                                               .47

          ARTICLE 38 - LABOR LAW REQUIREMENTS                                                                     .48

          ARTICLE 39 - PAYROLL REPORTS                                                                            .51

          ARTICLE 40 - DUST HAZARDS                                                                               .52

          ARTICLE 41 - NOISE CONTROL CODE PROVISIONS....                                                          .52

          ARTICLE 42 - PAYMENT TERMS AND CONDITIONS                                                               .53

          ARTICLE 43 - PROMPT PAYMENT                                                                             .61

          ARTICLE 44 - ACCEPTANCE OF FINAL PAYMENT                                                                .62

          ARTICLE 45 - RIGHTS OF DIRECTOR TO POSTPONE                                                             .62

          ARTICLE 45-A - PHASING                                                                                  .63

          ARTICLE 46 - TERMINATION FOR CONVENIENCE                                                                .63

          ARTICLE 47 - DEFAULT, CURE AND TERMINATION FOR CAUSE                                                    .64

          ARTICLE 48 - CLAIMS AND ACTIONS THEREON                                                                 .66

          ARTICLE 49 - SUPPLIES, LABOR, SERVICES, MATERIALS AND TAX EXEMPTION                                     .66

          ARTICLE 50 - NO CLAIM AGAINST OFFICERS, AGENTS OR EMPLOYEES                                             .67

          ARTICLE 51 - RESERVED                                                                                   .68

          ARTICLE 52 - PARTICIPATION IN AN INTERNATIONAL BOYCOTT                                                  .68

          ARTICLE 53 - INVESTIGATIONS                                                                             .68

          ARTICLE 54 - ALL PRIOR WRITTEN OR ORAL AGREEMENTS EXCLUDED                                              ,69

          ARTICLE 55 - HEADINGS NOT BINDING                                                                       ,70

          ARTICLE 56 - ERRORS                                                                                     .70

          ARTICLE 57 - UNLAWFUL PROVISIONS DEEMED STRICKEN FROM CONTRACT                                          .70

          ARTICLE 58 - ALL LEGAL PROVISIONS DEEMED INCLUDED                                                       .70

          ARTICLE 59 - WAIVER AND SUSPENSION                                                                      .70

          ARTICLE 60 - ALL DEFENSES RESERVED                                                                      .70

          ARTICLE 61 - CHOICE OF LAW, CONSENT TO JURISDICTION AND VENUE                                           ,70

          ARTICLE 62 - SERVICES OF NOTICES                                                                        .70

          ARTICLE 63 - MODIFICATION                                                                               ,71

        ARTICLE 64 - MACBRIDE PRINCIPLES PROVISIONS                                                               .71




                                                     III
                Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 5 of 15
IF I LED :                                             ^'^ds^/^gQ Page 5iafc&5 no. 654109/2019
NYSCEF   DOC.     NO.    6                                                               RECEIVED NYSCEF :        08/21/2019

             City University Construction Fund           New York City College of Technology- New Academic Building
             Project No. NY-CUCF-01-08                                        Construction Management/Build Services




             ARTICLE 65 - ULTRA LOW SULFUR DIESEL FUEL                                                           .73

             ARTICLE 66 - ULTRA LOW SULFUR DIESEL FUEL                                                           .76

             COORDINATED CONSTRUCTION ACT FOR LOWER MANHATTAN                                                    .76

             ARTICLE 67 - VENDEX QUESTIONNAIRES                                                                  ,77

             ARTICLE 68 - PARTICIPATION BY MINORITY-OWNED AND                                                    .77

             WOMEN-OWNED BUSINESS ENTERPRISES                                                                   .77

             EXHIBIT A                                                                                          .81

               CONTRACT INFORMATION                                                                              81

             EXHIBIT B                                                                                          .82

               STAFFING PLAN AND PROJECT SCHEDULE                                                               .82

             EXHIBIT C                                                                                         .103

               Fee Curve for profit                                                                             103

             EXHIBIT D                                                                                         106

               PARTIAL PAYMENT FOR STORED MATERIAL                                                             106

             EXHIBIT E                                                                                         108

               FORM OF BID, PERFORMANCE, AND PAYMENT BONDS                                                     ,108

             EXHIBIT F                                                                                         121

               ASSIGNMENT OF BONDS                                                                             121

             EXHIBIT G                                                                                         ,123

               M/WBE REQUIREMENTS                                                                              ,124

             EXHIBIT H                                                                                         129

               SAFETY REQUIREMENTS                                              .Error! Bookmarknot defined.

             EXHIBIT I                                                                                         ,137

               INSURANCE REQUIREMENTS                                                                          ,137




                                                    IV
                  Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 6 of 15
[FILED :     NEWUg@gU!C^(2<gUM^yuteEEIKK iQQygrje/ig p^-g fi4&c&i7i/j>4^0                                    Page &©$e$5no. 654109/2019
NYSCEF DOC.       NO.   6                                                                                   RECEIVED NYSCEF:          08/21/2019

            City University Construction Fund                                New York City College of Technology- New Academic Building
           Project No. NY-CUCF-01-08                                                              Construction Management/Build Services




           CUCF from time to time, shall obtain and provide to CUCF written waivers of its own claims and of those of the
           Construction Manager's Subcontractors and suppliers to the Materials. In addition, all copyrightable Materials shall be
           "works for hire" (as that term is defined in the copyright laws of the United States) for CUCF, and all copyrights therein
           are expressly intended by the parties hereto to be wholly owned and the copyright to be held by CUCF. To the extent
           that any such copyrightable Materials may not, by operation of law, be works for hire, the Construction Manager, on its
           own behalf, on behalf of the Construction Manager's Subcontractors and suppliers, hereby assigns to CUCF the
           ownership of copyright in such Materials, and CUCF shall have the right to obtain and hold in its own name copyrights,
           registrations and similar protection which may be available in such items. The Construction Manager agrees to give, to
           cause its staff to give, and to cause its Subcontractors to give, from time to time, CUCF or its designee all assistance
           reasonably required or advisable to perfect such rights, including, without limitation, executing written assignments of
           copyright. The Construction Manager represents and warrants that it, its staff and its Subcontractors each and in all
           combinations are and shall be joint and/or sole author, as the case may be, of any and all Materials, and that the
           copyrightable Materials are and shall be original works not subject to any prior agreement, lien or other rights.


           9.3.      The Construction Manager further warrants that the Property and the Materials do not and shall not contain
           libelous, plagiarized, injurious or other such matter, and that the Property and the Materials do not and shall not infringe
           any copyright or violate any other right of any person whatsoever. The Construction Manager shall defend with counsel
           acceptable to CUCF, indemnify and hold CUCF, CUNY, the City of New York, the State of New York, and DASNY
           harmless against any and all claims, damages or expenses, including, but not limited to, attorney's fees and costs of
           litigation, arising out of a breach of any such warranty pertaining to copyrightable works.


           9.4.      The provisions of this Article shall not terminate with the term of this Agreement, shall not be suspended, and
           shall survive any termination or expiration of it.


           ARTICLE 10 - CONSTRUCTION WORK


           10.1     General Description of Construction Work: The Construction Manager shall provide all required construction
           work and materials for the Project only through its Subcontractors and suppliers, except for site and construction

O          management activities.       Such construction work shall include the removal and/or remediation of hazardous materials in
           the area of any required construction and/or demolition, if necessary. Hazardous materials shall include, without
           limitation, asbestos, methane, and lead. The Construction Manager shall provide CUCF with a Fee Proposal for the cost
           of the General Conditions, based upon the Work Schedule, as part of the Project Estimate, prior to the initiation of
           construction, within two weeks of being requested to do so by the Director.


           10.2     Subcontracts for Construction Work: As authorized in a written directive from the Director and on the basis of
           fully coordinated Construction Documents, the Construction Manager shall enter into subcontracts for all construction
           work that the Construction Manager requires to complete the Project, but the Construction Manager shall enter into
           separate subcontracts for all plumbing work, electrical work, and HVAC work required for the Project as provided in
           this Agreement.


                    10.2.1  Competitive Bid Procedure for Construction Work:     Before entering into any subcontract for
           construction work, the Construction Manager shall conduct the competitive bid procedure specified herein. Such
           competitive bid procedure shall be in accordance with all DDCM requirements, including without limitation, the items
           set forth below:


                             (a)     The Construction Manager shall prepare a Request for Bids ("RFB") for the required
                    construction work and shall submit the same to the Director for review and approval prior to issuance. The
                    RFB shall include the following items:


                                          (1)     Bid Form and Bid Breakdown.       If so directed, the Construction Manager shall use
                              the Bid Form provided by DDCM.
                                          (2)     Form of subcontract. Such subcontract shall comply with the requirements set forth
                              herein.




                                                                         9
                Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 7 of 15
jF I LED :                                                          ^/JZ3e/l203:9 &i^c^7L/^pt^O                      Page TDssfefcSNo. 654109/2019
NYSCEF   DOC.     NO.   6                                                                                            RECEIVED NYSCEF:           08/21/2019

             City University Construction Fund                                     New York City College of Technology- New Academic Building
             Project No. NY-CUCF-01-08                                                                     Construction Management/Build Services




                                         (3)         The RFB shall include, without limitation, requirements applicable to bidders, as
                                specified by DDCM, including without limitation, requirements for Minority and Woman-owned
                               Business Enterprises (M/WBE) participation and construction safety.                  The Construction Manager
                                shall comply with directions from DDCM regarding the review of requirements included in the RFB.
                               After the receipt of bids, the Construction Manager shall determine bidder compliance with such
                               requirements.
                                         (4)         Each bidder shall be required to submit a bid bond, or other security acceptable to
                               the Director, with its bid.      The form of bid bond shall be identical in all respects to the form of bid
                               bond attached hereto in Exhibit E, with no variations, additions, or deletions to such form. In addition,
                               the RFB shall require that all Subcontractors whose subcontracts are in excess of $250,000 provide
                               performance and payment bonds, each of which shall be in an amount equal to 100% of the
                               subcontract price and shall name the Construction Manager as obligee thereunder.                Such bonds shall
                               be provided by a surety company licensed and authorized to do business in the State of New York.
                               Such bonds shall be identical in all respects to the form of bonds attached hereto as Exhibit E, with no
                               variations, additions, or deletions to such form of bonds.             Premiums for required bonds must be
                               included in the Subcontractor's bid price.             The Subcontractor shall be required to submit two (2)
                               originals of such bonds, one of which shall be submitted to CUCF by the Construction Manager
                               immediately       after   receipt.    With   respect    to   performance    and   payment   bonds   submitted by
                               Subcontractors hereunder, the Construction Manager agrees, immediately upon receipt of the bonds,
                               to execute an irrevocable assignment to CUCF in accordance with the form of assignment attached
                               hereto as Exhibit F.       The Construction Manager shall submit such executed assignment to CUCF at
                               the time it submits the original bonds.


                               (b)       The Construction Manager shall comply with General Municipal Law (GML) Sections 101
                     and 103 with respect to all subcontracts, and, on behalf of CUCF, advertise, bid, including, without limitation,
                     accepting bids, opening bids, and evaluating bids, and award those contracts in accord with such statutes. All
                     Bidders must comply with the following items:


                                         (1)        Requirements specified by DDCM, including without limitation, for (a) depositing a
                               sum of $100 for hard copies of the bid documents (only in paper form, on compact disc, or
                               comparable returnable media), which deposit shall be refunded upon the return of such bid documents
                               in acceptable condition,         (b) meeting any apprenticeship program requirements,               (c) acceptable
                               responses to any safety questionnaire, and (d) submitting with the bid a bond written by a surety
                               licensed to transact such business in the State of New York.               DDCM shall provide forms regarding
                               these requirements. The Construction Manager shall determine bidder compliance with the same.
                                        (2)         Criteria for financial capability, responsibility, and experience, including, without
                               limitation:
                                        (a)         Financial capability and availability of appropriate resources
                                        (b)         Technical expertise and experience with satisfactorily completed projects of similar
                               size, scope, and complexity
                                        (c)         Organization, staffing and ability to undertake the Work
                                        (d)         Satisfactory record of performance, confirmed by references
                                        (e)         Satisfactory record of business integrity
                                        (f>         Record of compliance with all laws, rules, regulations, and executive orders
                               applicable to the work
                                        (g)         Demonstration that the bidder has a valid license for the work, unless expressly
                               authorized in writing otherwise by the Director (applicable to electrical and plumbing work only)
                                        (h)         Satisfactory safety record
                                        (i)         Satisfactory record of compliance with M/WBE requirements


                               (c)      The Construction Manager shall advertise the RFB through CUCF in no fewer than two (2)
                     publications of The New York State Contract Reporter and The New York City Record and issue the RFB to
                     all bidders expressing interest. The Construction Manager shall advise the Director in writing, not fewer than




                                                                              10
         Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 8 of 15
[FILED: NEWig%3^'C0PN^qciiy&k                   S'iFhW'^i#0 Page          no. 654109/2019
NYSCEF DOC.   NO.      6                                                                                RECEIVED NYSCEF:           08/21/2019
         City University Construction Fund                              New York City College of Technology- New Academic Building
         Project No. NY-CUCF-01-08                                                           Construction Management/Build Services




                  five (5) business days in advance of the date and time set for the bid advertising and bid opening. The
                  Construction Manager may not open any bid on such date unless and until the Director's Representative is
                  present for the bid opening.


                            (d)      Firms submitting bids shall be required to complete and submit all forms or documentation
                  the Director may require.


                          (e)      The Construction Manager shall review all bids, select the lowest responsive and responsible
                 bidders, submit to the Director a tabulation of all of the bids received, and identify the recommended bidder
                 and the basis thereof for approval. The Construction Manager shall note if any bid contains an error, any
                 conditions or exclusions, or any combination of these, and provide written notification of the same to the
                 Director. The Construction Manager shall proceed as directed in writing by the Director. CUCF reserves the
                 right to negotiate a lower price with each lowest responsible bidder; the Construction Manager will assist
                 CUCF in such negotiations.


                          (f)      As approved in writing by the Director, the Construction Manager shall award the
                 subcontract to the lowest responsive and responsible bidder, who posts performance and payment bonds
                 written by one or more sureties licensed to transact such business in the State of New York.


                         (g)     Limitation: The Construction Manager shall not employ or otherwise engage, or cause or
                 permit any Subcontractor or sub-subcontractor at whatever tier to employ or otherwise engage (1) the
                 Construction Manager, (2) any subsidiary, affiliate or parent of the Construction Manager, or (3) any person
                 whose immediate family member is employed by the Construction Manager at a salary in excess of ten
                 thousand dollars ($10,000.00) per annum, to perform work hereunder without the prior written approval of the
                 Director. For purposes of this Section, the term "immediate family member" shall mean a wife, husband, son,
                 daughter, mother, father, brother, brother-in-law, sister, sister-in-law, son-in-law, daughter-in-law, mother-in-
                 law, father-in-law, aunt, uncle, niece, nephew, stepparent, or stepchild.


O                        10.2.2   Project Labor Agreement Option for Construction Work: In lieu of the Competitive Bid
                 Procedure for Construction Work as set forth in Section 10.2.1, above, CUCF may, in its discretion, direct the
                 Construction Manager to enter into a project labor agreement, as described in New York Labor Law Section
                222, if it makes the determination required therein to do so. In such event, the project labor agreement shall
                govern the relationship among CUCF, the Construction Manager, and labor with respect to the construction
                work to be performed on this project.


                           10.2.3    Subcontract Requirements:        Subcontracts between the Construction Manager and
                           Subcontractors for construction work for the Project shall be in accordance with the provisions set
                           forth below, unless otherwise authorized in a written directive from the Director.


                (a)        Such subcontracts shall require that all labor performed and all material furnished thereunder shall
                           strictly comply with all requirements of this Agreement.


                (b)        Each such subcontract shall incorporate the material terms of this Agreement, including all addenda
                           and appendices to it, and the DDCM Safety Requirements. Such subcontracts shall contain provisions
                           approved in advance by the Director regarding, at least: (1) time for completion; (2) assessment of
                           liquidated damages, (3) warranties and/or guarantees, (4) the provision required hereunder pertaining
                           to the resolution of disputes related to this Agreement, (5) M/WBE compliance, and (6) compliance
                           with anti-discrimination provisions.


                 (c)       Each such subcontract shall require that the Subcontractor who is party to it provide performance and
                           payment bonds, each of which shall be in an amount equal to 100% of the subcontract price, and shall
                           name the Construction Manager as obligee thereunder. Such bonds shall be provided by a surety
                           company licensed and authorized to do business in the State of New York.         Such bonds shall be




                                                                   11
                Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 9 of 15
IFIT.F.D;    NEW I'gQRK-                                     iQ<8#gie/i£ 01-9                                Page (JtffEJSNo. 654109/2019
NYSCEF   DOC.    NO.       6                                                                                RECEIVED NYSCEF:          08/21/2019

            City University Construction Fund                                New York City College of Technology- New Academic Building
            Project No. NY-CUCF-01-08                                                             Construction Management/Build Services




                               identical in all respects to the form of bonds attached hereto as Exhibit E, with no variations,
                               additions, or deletions to such form of bonds. Premiums for required bonds must be included in the
                               Subcontractor's bid price.   The Subcontractor shall be required to submit two (2) originals of such
                               bonds, one of which shall be submitted to CUCF by the Construction Manager immediately after
                               receipt. With respect to performance and payment bonds submitted by Subcontractors hereunder, the
                               Construction Manager agrees, immediately upon receipt of the bonds, to execute an irrevocable
                               assignment in accordance with the form of assignment attached hereto as Exhibit F. The Construction
                               Manager shall submit such executed assignment to CUCF at the time it submits the original bonds. As
                               additional security for the faithful performance of such subcontracts, the Construction Manager shall
                               deduct and retain from all subcontractor progress payments five percent (5%) of the amount certified
                               to be due thereunder.


                       (d)     (1) Each such subcontract shall require that the Subcontractor carry the types and amounts,
                               proportionate to its subcontract, of insurance set forth in this Agreement and Appendix I hereof. All
                               required policies shall be in accordance with the terms and conditions set forth in this Agreement.
                               Proof of insurance shall be provided to CUCF in accordance with this Agreement.


                               (2) Alternatively, if authorized to do so by the Director, the Construction Manager may meet its
                               obligations regarding insurance by entering into a Contractor Controlled Insurance Program (CCIP)
                               acceptable to the Director, in accordance with the insurance components, limits, endorsements, and all
                               other insurance related terms and conditions set forth in this Agreement, to cover all sub-contractors,
                               in lieu of requiring individual policies from each sub-contractor and shall be payable from the
                               Allowance for Miscellaneous Expenses specified at Exhibit A hereof.         Proof of insurance shall be
                               provided to CUCF in accordance with this Agreement.         Such CCIP shall include the services of an
                               independent full-time Site Safety/Loss Control Engineer to be approved by the Director.           At the
                               conclusion of the project, after an audit acceptable to the Director has been completed, the
                               Construction Manager shall refund to CUCF one-half of the difference between the amount paid for
                               the CCIP by CUCF under this Agreement and the actual cost of the CCIP.


                     (e)       Each such subcontract shall contain the provisions set forth in the following articles of this
                               Agreement, and shall require the Subcontractor's compliance with the same.


                               (1) Article 10.4 (concerning substantial completion);
                               (2) Article 10.5 (concerning damages for delay and extensions of time);
                               (3) Article 10.6 (concerning payment)
                               (4) Article 28 (concerning method of payment for Extra Work);
                               (5) Article 29 (concerning the Resolution of Disputes);
                               (6) Article 3 1 (concerning omitted work);
                               (7) Article 38 (concerning Labor Law Requirements);
                               (8) Article 39 (concerning Payroll Reports);
                               (9) Article 42 (concerning method of payment and retained percentages);
                               (10) Article 41 (concerning Noise Control Code Provisions);
                               (11) Article 45 (concerning termination without cause);
                               (12) Article 46 (concerning termination for cause);
                               (13) Article 49 (concerning Supplies, Labor, Services, Materials, and Tax Exemption)
                               (14) Article 51 (concerning Locally Based Enterprise Program);
                               (15) Article 65 (concerning Ultra Low Sulfur Diesel Fuel)
                               (1 6) Article 66 (concerning Ultra Low Sulfur Diesel Fuel - Consolidated Construction Act); and
                               (17) Article 68 (concerning Participation by Minority-Owned and Women-Owned Business
                               Enterprises).


                    (f)        Each such subcontract shall contain the same terms and conditions with respect to damage for delay,
                               and not less than the following:




                                                                        12
               Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 10 of 15
IFIT.F.D;     NE^^CgE^^OUll^bQllffiKK                                                 jQjgglffiTj^O          Page 10n©M3io.           654109/2019
NYSCEF DOC.      NO.       6                                                                                 RECEIVED NYSCEF :         08/21/2019

            City University Construction Fund                                 New York City College of Technology- New Academic Building
            Project No. NY-CUCF-01-08                                                              Construction Management/Build Services




                                 The [name of the Subcontractor] agrees to make no claim for damages for delay in the performance of
                                 this Agreement occasioned by any act or omission by CUCF or by any of its representatives, and
                                 agrees that for all delays it shall be compensated fully by an extension of time to complete
                               performance of the work, as provided herein.


                       (g)     In removing all ambiguity concerning the resolution of every dispute between the Construction
                               Manager and its Subcontractors related to the Project, each such subcontract shall contain the
                               provision regarding the resolution of disputes set forth at Article 29 hereof, including, without
                               limitation, the provision regarding the appeal from CUCF decisions as set forth at Article 29 hereof;
                               such provisions shall apply to every dispute between the Subcontractor and the Construction Manager
                               related to the Project. Excluding decisions that are the result of this dispute resolution process and are
                               disputed by the Construction Manager or its Subcontractor, which the process requires to be appealed
                               otherwise, either the Construction Manager or a Subcontractor must commence the resolution of a
                               dispute pursuant to the provisions of this Article upon written notice to the other and to CUCF that
                               such dispute will be resolved by CUCF.


                     (h)       Such subcontracts shall require that the Subcontractor agree not to make any claim against CUCF, its
                               officers, agents or employees, by reason of such subcontract or any acts or omissions of the
                               Construction Manager; provided however, such restrictions shall not apply to (1) demands filed by
                               Subcontractors pursuant to Article 10.6 hereof, or (2) disputes submitted by Subcontractors pursuant
                               to dispute resolution provisions contained in the subcontract, as described in paragraph 10.2.2(g).


                     (i)       Such subcontracts shall stipulate that the Subcontractor, without any further notification or other
                               process, give its unconditional consent for its insurance carrier to release directly to CUCF
                               documentation verifying its actual rate for workers' compensation insurance.


                     10.2.4    Payment to Subcontractors:     Payment by the Construction Manager to Subcontractors and suppliers
            shall be in accordance with the provisions set forth below, in addition to other requirements referred to in other sections
            of this Agreement:


                     (a)       The Construction Manager shall pay each Subcontractor and supplier for and on account of work
                               performed or materials delivered to the site in accordance with the terms of the respective subcontract
                               and purchase order. T o the extent the Construction Manager has not paid a Subcontractor or supplier
                               before submission of a requisition to pay for the Subcontractor's work or supplier's materials covered
                               by such requisition, the Construction Manager shall make its best efforts to pay such Subcontractor
                               for such work and the supplier for such materials within seven (7) business days after the
                               Construction Manager receives payment from CUCF for such work or materials, however in no event
                               shall the Construction Manager take longer than ten (1 0) business days to pay such Subcontractor for
                               such work and the supplier for such materials; the Construction Manager shall include in each of its
                               subcontracts and purchase orders a provision requiring the Construction Manager to make such
                               payments within such period.      As required by the Director from time to time, the Construction
                               Manager shall submit satisfactory evidence that it has made timely such payments.         Independent of
                               any other temporal requirement referred to in this Agreement, time is of the essence to the
                               Construction Manager's payments to each Subcontractor and supplier.


                     (b)       The Construction Manager shall include on each requisition for payment the following data: the name
                               of each   Subcontractor and    supplier covered by the requisition,      a nominal description of the
                               corresponding work and materials covered, the total value of the subcontract and purchase order, the
                               total amount previously paid to the Subcontractor for work previously requisitioned and, to the extent
                               applicable, the same information respecting the supplier, and the amount, including retainage, to be
                               paid to the Subcontractor for work and to the supplier for materials included in the requisition.




                                                                         13
        Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 11 of 15
[FILED: NE^^I^M5Ot^^t3-(^MK^08l/21r^2§^9                     Page lltcdkiSNO. 654109/2019
NYSCEF   DOC.   NO.       6                                                                              RECEIVED NYSCEF :         08/21/2019

          City University Construction Fund                               New York City College of Technology- New Academic Building
          Project No. NY-CUCF-01-08                                                            Construction Management/Build Services




                      (c)     The Construction Manager shall include with each requisition for payment the following
                              documentation: evidence satisfactory to the Director that payments to laborers covered by such
                              requisition comply with the Labor Law, such as verified payrolls; and releases and waivers of lien
                              rights as to sums received by the respective Subcontractor in payment for the work and supplier for
                              materials, with a reservation of claims identified in such release and waiver.


                            10.2.3.1 State Bank Account. The Construction Manager shall maintain and fund an account in a bank
          located within the State of New York into which all payments by the CUCF to the Construction Manager shall be
          deposited, with the Chicago branch of the Bank of America acceptable to CUCF. All payments by the Construction
          Manager to its Subcontractors and suppliers shall be made only from such account.


                    10.2.5  Approval of Subcontractors and Suppliers: All Subcontractors and suppliers, and the dollar amounts
          of their respective subcontracts and purchase orders, are subject to the prior written approval of the Director. If an
          approved Subcontractor elects to subcontract any portion of its subcontract, the proposed sub-subcontractor and the
          dollar amount of its sub-subcontract are subject to the prior written approval of the Director. If an approved supplier
          elects to obtain the covered materials from one or more other suppliers, the proposed suppliers and the dollar amount of
          each purchase order are subject to the prior written approval of the Director. No Subcontractor or sub-subcontractor
          shall be permitted on the Site until such written approval as required herein has been obtained. Any proposed change
          order to any subcontract(s) and any purchase order(s) hereunder are subject to the prior written approval of the Director.
          The Director's approval of a Subcontractor and of a supplier shall not relieve the Construction Manager of any of its
          responsibilities, duties, and liabilities hereunder.


                    10.2.6  Construction Manager's Responsibility for Subcontractors and Suppliers:       In the event of default by
          any of the Construction Manager's Subcontractors, the following conditions shall apply:


                    (a)       The Construction Manager shall not be entitled to any payment whatsoever by CUCF for any and all
                              expenses, including, without limitation, staffing and/or administrative expenses, incurred by the
                              Construction Manager in connection with the process of defaulting such Subcontractor and/or the
                              bidding and/or other procedures involved in obtaining another Subcontractor to complete the required
                              Work.


                    (b)       The Construction Manager shall be responsible to compensate CUCF for any and all expenses,
                              including without limitation administrative and/or professional design costs, incurred by CUCF in
                              connection with the process of defaulting such Subcontractor and/or the bidding and/or other
                              procedures involved in obtaining another Subcontractor to complete the required work. The Director
                              shall determine the amount of any such expenses incurred by CUCF and such determination shall be
                              final, binding, and conclusive upon the Construction Manager.


         10.3     Liquidated Damages: In any event a Subcontractor(s) fails to achieve either Substantial Completion or the
         Date of Completion and Final Acceptance by the date or within the time specified, as the case may be, in the approved
         schedule, or any approved extension thereof, the Construction Manager shall collect from the Subcontractor(s) and pay
         over to CUCF as liquidated damages the sum equal to the amount specified in Exhibit A hereof for liquidated damages
         times each and every calendar day after such date or time until the Construction Manager achieves the respective
         Substantial Completion or Date of Completion and Final Acceptance, as the case may be. Notwithstanding any
         provision in this Agreement to the contrary, except for the payment over to CUCF of any liquidated damages assessed
         to the Subcontractor(s) as set forth herein, the Construction Manager shall not be liable to CUCF for liquidated
         damages.


                 10.3.1. The amount of liquidated damages is agreed upon by and between the Construction Manager and
         CUCF because of the impracticality and extreme difficulty of fixing and ascertaining the actual damages that CUCF
         would sustain in said event. Such amount is agreed to be in the amount of damages which CUCF or its beneficiaries
         would sustain. Liquidated damages may be retained from time to time by CUCF.




                                                                     14
                Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 12 of 15
IFIT.tt.D;                                                       l^y2Wl27(£l'9 lpi'^d^/1^0                       Page lSNofeiSro. 654109/2019
NYSCEF   DOC.        NO.     6                                                                                   RECEIVED NYSCEF:          08/21/2019

              City University Construction Fund                                   New York City College of Technology- New Academic Building
              Project No. NY-CUCF-01-08                                                                Construction Management/Build Services




                           10.3.2   The Director shall specify and the Construction Manager shall include an amount of liquidated
             damages that is fair and reasonable for each subcontract with a Subcontractor or purchase order for a supplier.


                           10.3.3   Any and all moneys debited against a subcontract or collected by the Construction Manager as
             liquidated damages from its Subcontractors shall be paid by the Construction Manager to CUCF or debited, as the case
             may be, within thirty (30) days after each such debit or collection.


                           10.3.4   In each subcontract for construction work, the Construction Manager shall include a provision
             expressly giving CUCF a right of action against the Subcontractor in the event such Subcontractor fails to pay any
             liquidated damages determined to be due and owing thereunder.


              10.4     Requirements for Substantial Completion:         Substantial Completion of the required Work shall occur when, in
             the sole determination of the Director, all of the conditions set forth below have been satisfied.


                       (a)          Construction Manager has obtained and delivered to the Director: (1) each required written approval
                                    of every agency having jurisdiction over the work, including without limitation, the City of New York
                                    Department of Buildings, the Fire Department and the Department of Environmental Protection; and
                                    (2) all certificates of inspection for the Work, (3) a temporary Certificate of Occupancy for the Work;
                                    and (4) all warranties and guarantees referred to in the Contract Documents.
                       (b)          Construction Manager has provided all manuals for the operation and maintenance of, and completed
                                    all training sessions required for CUCF to use, the equipment and/or systems installed for the Project.
                       (c)          All utilities specified or required under the Agreement are connected and functioning properly.
                       (d)          CUCF can use and occupy the facility for the intended use and purpose.
                       (e)          Construction Manager and the Director's Representative have agreed in writing upon the Final Punch
                                    List and the date for Final Acceptance of all required Work, including completion of all Punch List
                                    items, or, if they are unable to agree, the Director's Representative has prepared and issued in writing
                                    to the Construction Manager the Final Punch List and the date of Final Acceptance.
                       (f)          All Work, except the items on the Final Punch List as approved by the Director's Representative, is
                                    complete in all respects and is in compliance with the Agreement to the satisfaction of the Director's
                                    Representative.
                       (g)          The Director's Representative has received from the Construction Manager a final verified statement
                                    of claims as described in Article 42 of the Agreement.
                       (h)          The Director's Representative has received from the Construction Manager written certification that
                                    Construction Manager has paid all taxes and fees (including real property taxes and income or
                                    franchise taxes) due and payable by Construction Manager prior to Substantial Completion.
                       (i)          Construction Manager has submitted written certification that all of the foregoing conditions have
                                    been satisfied and the Director has approved Construction Manager's certification.


                       Alternatively, Substantial Completion shall occur on any date certified by the Director, who shall have
                       discretion to waive any of the foregoing conditions.


             10.5      No Damages For Delay: Extensions of Time: The Construction Manager agrees to make no claim for damages
             for delay in the performance of this Agreement occasioned by any act or omission by CUCF or by any of its
             representatives, and agrees that any such claim shall be fully compensated by an extension of time to complete
             performance of the Work, as provided herein.         If the performance of the Work, either by Construction Manager or by
             Subcontractors hereunder, is delayed for a reason referred to by Article 1 0.5. 1 herein, the Construction Manager may be
             allowed a reasonable extension of time.         An extension of time for subcontracted work may be granted only by the
             Director, upon written application by the Construction Manager. The parties agree that, with respect to this Agreement,
             the Construction Manager may encounter delays attributable to CUCF from time to time, including, without limitation,
             those which are unexpected and unforeseeable, in the progress of the Work, for which delays the Construction Manager
             agrees that it shall be fully and wholly compensated for each such delay solely and exclusively by an extension of time
             to complete performance of the Work, and agrees to make no other claim for damages for such delay. The Construction
             Manager hereby waives and relinquishes all other damages for delay.




                                                                             15
                Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 13 of 15
IFIT.P.D:     NEW^^SFtK^^OUti^be^m^K                                                    iQ4?ag-7/-Lffl%0       Page lSN0t&3JO. 654109/2019
NYSCEF   DOC.    NO.       6                                                                                   RECEIVED NYSCEF :         08/21/2019

            City University Construction Fund                                  New York City College of Technology- New Academic Building
            Project No. NY-CUCF-01-08                                                                Construction Management/Build Services




                       10.5.1    Grounds for Extension: If such written application is made to the Director, the Construction Manager
            shall be entitled to an extension of time for delay in completion of Work, if such delay is caused solely: (1) by the acts
            or omissions of CUCF, its officers, agents or employees; or (2) by the act or omissions of other contractors; or (3) by
            unavoidable delay, as defined in Article 1.35 hereof, or other supervening conditions entirely beyond the control of
            either party hereto. The Construction Manager shall, however, be entitled to an extension of time for such causes only
            for the number of days of delay which the Director may determine to be due solely to such causes, and then only if the
            Construction Manager shall have strictly complied with all of the requirements of Articles 8, 16, and 17 hereof.


                       10.5.2   Extension for Concurrent Causes of Delay: The Construction Manager shall not be entitled to receive
            a separate extension of time for each of several causes of delay operating concurrently, but, if at all, only for the actual
            period of delay in completion of the subcontracted work as determined by the Director, irrespective of the number of
            causes contributing to produce such delay. If one of several causes of delay operating concurrently results from any act,
            fault or omission of the Construction Manager or of his Subcontractors or materialmen, and would of itself (irrespective
            of the concurrent causes) have delayed the subcontracted work, no extension of time will be allowed for the period of
            delay resulting from such act, fault or omission.        The determination made by the Director shall be binding and
            conclusive on the Construction Manager.       The granting of an application for an extension of time for causes of delay
            other than those herein referred to shall be entirely within the discretion of the Director.


            Permitting the Construction Manager to continue with the subcontracted work after the time fixed for its completion has
            expired, or after the time to which such completion may have been extended has expired, or the making of any payment
            to the Construction Manager after such time, shall in no way operate as a waiver on the part of CUCF of any of its rights
            under this Agreement.


                     10.5.3     Application for Extension of Time:     Before the Construction Manager's request for a time extension
            for subcontracted work may be approved, the Construction Manager must within five (5) days after commencement of
            the condition which allegedly has caused or is causing the delay, submit a written application to the Director
            identifying:


                     (a)        the Construction Manager; the Subcontractor; the Agreement registration number; and Project
                                description;
                     (b)        liquidated damage assessment rate, as specified in the subcontract;
                     (c)        original subcontract bid amount;
                     (d)        the original subcontract start date and completion date;
                     (e)        any previous time extensions granted (number and duration); and
                     (f)        the extension of time requested.


                     In addition, the application for extension of time shall set forth in detail:


                     (a)        the nature of each alleged cause of delay in completing the work;
                     (b)        the date upon which each such cause of delay began and ended and the number of days attributable to
                                each such cause;
                     (c)        a statement that the Construction Manager waives all claims except for those delineated in the
                                application, and the particulars of any claims which the Construction Manager does not agree to
                                waive.   For time extensions for final completion payments, the application shall include a detailed
                                statement of the dollar amounts of each element of claim item reserved; and
                     (d)        a statement indicating the Construction Manager's understanding that the time extension is granted
                                only for the purpose of permitting continuation of performance and payment for work performed and
                                that CUCF retains its right to conduct an investigation and assess liquidated damages as appropriate.


                     10.5.4     Determination of Time Extensions:     Time extensions for subcontracted work shall be determined in
            writing by the Director.




                                                                          16
               Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 14 of 15
IFiT.F.p:                                                       i-GPS'/iMP^O'l^ ^dS-T^gi^O                       Page 14ns1s£5to. 654109/2019
NYSCEF   DOC.      NO.     6                                                                                     RECEIVED NYSCEF :         08/21/2019

            City University Construction Fund                                     New York City College of Technology- New Academic Building
            Project No. NY-CUCF-01-08                                                                  Construction Management/Build Services




                  10.5.5  Delay Analysis: For extensions of time for final completion payments for subcontracted work, the
            CUNY construction management staff shall prepare a written analysis of the delay (including a preliminary
            determination of the causes of delay, the beginning, and end dates for each such cause of delay, and whether the delays
            are excusable under the terms of the Agreement). The report shall be made a part of the contract file.


                         10.5.6    Assessment of Liquidated Damages:        In the case of final completion payments for subcontracted
            work, liquidated damages shall be assessed as determined by the delay analysis. However, neither the failure to assess
            liquidated damages at this time, nor the report itself, nor the granting of a time extension at final completion, shall
            operate as a waiver or release of any claim CUCF may have against the Subcontractor for either actual or liquidated
            damages.


            10.6     Payment Guarantee


                    10.6.1    In the event the terms of this Agreement do not require the Construction Manager or its
            Subcontractor(s) to provide a payment bond, CUCF shall, in accordance with the terms of this Article, guarantee
            payment of all lawful demands for: (a) wages and compensation for labor performed and/or services rendered, and (b)
            materials, equipment, and supplies provided, whether incorporated into the Work or not, when demands have been filed
            with CUCF as provided hereinafter by any person, firm, or corporation which furnished labor, material, equipment,
            supplies, or any combination thereof, in connection with the Work performed hereunder (hereinafter referred to as the
            "beneficiary") at the direction of CUCF, the Construction Manager or its Subcontractor(s). For the purpose of this
            Article 10.6, Subcontractor shall mean any person, firm, or corporation, other than employees of the Construction
            Manager, who or which contracts with the Construction Manager to furnish, or actually furnishes, labor, or labor and
            materials, or labor and equipment, at the site or in the performance of any of the Work hereunder.


                     10.6.2       The provisions of Article 10.6.1 above are subject to the following limitations and conditions.


                     (a)          The guarantee is made for the benefit of all beneficiaries as defined in Article 10.6.1, above, provided
                                  that those beneficiaries strictly adhere to the terms and conditions of this Article 10.6.2.
                     (b)          Nothing in this Article shall prevent a beneficiary providing labor, services or material for the work
                                  from suing the Construction Manager or its Subcontractor(s) for any amounts due and owing the
                                  beneficiary by the Construction Manager or its Subcontractor(s).
                     (c)          All demands made against CUCF pursuant to this Article shall be made within four (4) months from
                                  the date payment is due on the invoice or invoices submitted by the beneficiary to the Construction
                                  Manager or its Subcontractor(s) for labor or work done or for materials or supplies delivered, or, if the
                                  demand is for wages, four (4) months from the date the wages were due to be paid to the beneficiary.
                     (d)          All demands made against CUCF by such beneficiary shall be presented to the Director's
                                  Representative along with all written documentation concerning the demand which the Director's
                                  Representative deems appropriate or necessary, which may include, but shall not be limited to: the
                                  subcontract or sub-subcontract; any invoices presented to the Construction Manager or Subcontractor
                                  for payment; the notarized statement of the beneficiary that the demand is due and payable, that a
                                  request for payment has been made of the Construction Manager or Subcontractor and that the
                                  demand has not been paid by the Construction Manager or Subcontractor within the time allowed for
                                  such payment by the subcontract or sub-subcontract, and copies of any correspondence between the
                                  beneficiary and the Construction Manager or Subcontractor concerning such demand. CUCF shall
                                  notify the Construction Manager or Subcontractor that a demand has been made.            The Construction
                                  Manager or Subcontractor shall inform CUCF of any defenses to the demand, and shall forward to
                                  CUCF any documents CUCF requests concerning the demand.
                     (e)          CUCF shall make payment only if, after considering all defenses presented by the Construction
                                  Manager or Subcontractor, it determines that the payment is due and owing to the beneficiary making
                                  the demand.
                     (f)          CUCF will not initiate the payment process of this Article or make payment on a demand where the
                                  beneficiary making the demand has filed a lien against the Work or otherwise sues CUCF prior to
                                  receiving a written notice from CUCF that it will not pay the demand.




                                                                             17
             Case 1:20-cv-01006-GHW Document 128-14 Filed 07/23/21 Page 15 of 15
IFILEDT NET^^I^USOOWg^bgllfflRK LQ^e i/gi ^ I7t2^0>a>9 f04?gj9-7/lBH0                                       Page 15f@PS9J0. 654109/2019
NYSCEF   DOC.   NO.        6                                                                                RECEIVED NYSCEF :         08/21/2019

           City University Construction Fund                                 New York City College of Technology- New Academic Building
           Project No. NY-CUCF-01-08                                                              Construction Management/Build Services




                      (g)      No beneficiary shall be entitled to interest from CUCF, or to any other costs, including but not limited
                               to attorney's fees.


                      10.6.3   Upon the receipt by CUCF of a demand pursuant to this Article, CUCF may withhold from any
          payment otherwise due and owing to the Construction Manager under this Agreement an amount sufficient to satisfy the
          demand.


                      (a)      In the event CUCF determines that the demand is valid, CUCF shall notify the Construction Manager
                               of such determination and the amount thereof, and direct the Construction Manager to pay
                               immediately such amount to the beneficiary. In the event the Construction Manager, within seven (7)
                               days of receipt of such notification from CUCF, fails to pay the beneficiary, such failure shall
                               constitute an automatic and irrevocable assignment of payment by the Construction Manager to the
                               beneficiary for the amount of the demand determined by CUCF to be valid.            The Construction
                               Manager, without further notification or other process, hereby gives its unconditional consent to such
                               assignment of payment to the beneficiary and authorizes CUCF, on its behalf, to take all necessary
                               actions to implement such assignment of payment, including without limitation the execution of any
                               instrument or documentation necessary to effect such assignment.
                     (b)       In the event that the amount otherwise due and owing to the Construction Manager by CUCF is
                               insufficient to satisfy such demand, CUCF may, at its option, require payment from the Construction
                               Manager of an amount sufficient to cover such demand and exercise any other right to require or
                               recover payment which CUCF may have under Law or this Agreement.
                     (c)       In the event CUCF determines that the demand is invalid, any amount withheld pending CUCF's
                               review of such demand shall be paid to the Construction Manager; provided, however, no lien has
                               been filed. In the event a lien has been filed, the terms and conditions set forth in Article 24 shall
                               apply.


                     10.6.4    The provisions of this Article shall not prevent CUCF and the Construction Manager from resolving
          disputes in accordance with the provisions of Article 29 hereof.


                   10.6.5    In the event CUCF determines that the beneficiary is entitled to payment pursuant to this Article,
          such determination and any defenses and counterclaims raised by the Construction Manager shall be taken into account
          in evaluating the Construction Manager's performance.


                     10.6.6    Nothing in this Article shall relieve the Construction Manager of the obligation to pay the claims of
          all persons with valid and lawful claims against the Construction Manager relating to the work.


                     10.6.7    The Construction Manager shall not require any performance, payment or other bonds of any
          Subcontractor, unless required by Article 10.2.2.


                     10.6.8    The payment guarantee made pursuant to this Article shall be construed in a manner consistent with
          Section 137 of the State Finance Law and shall afford to persons furnishing labor or materials to the Construction
          Manager or its Subcontractors in the prosecution of the Work under this Agreement all of the rights and remedies
          afforded to such persons by such section, including but not limited to, the right to commence an action against CUCF on
         the payment guarantee provided by this Article within the one year limitations period set forth in Section 137.


         ARTICLE 11 - CONSTRUCTION MANAGEMENT SERVICES


         11.1    General: The Construction Manager shall provide, to the satisfaction of the Director, all services necessary
         and required for the inspection, bidding, letting of contracts, supervision, management, coordination, close out and all
         other general administration of the Project, so the required construction work is successfully completed in a timely
         fashion.    The Construction Manager shall provide construction management services as directed in writing by the
         Director.   The services to be provided by the Construction Manager shall include without limitation the services set
         forth in this Article. The Construction Manager shall fully cooperate with representatives of the Director concerning all




                                                                        18
